Citation Nr: 0534029	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-11 728	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased original evaluation for 
tendonitis of the right elbow, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for tendonitis of the 
right shoulder.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for a left wrist 
disability.

7.  Entitlement to service connection for a right wrist 
disability.

8.  Entitlement to service connection for tension headaches.

9.  Entitlement to service connection for levoscoliosis of 
the lumbar spine.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to January 
1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), and from a September 2002 rating 
decision of the Atlanta, Georgia VA RO.

This case was remanded by the Board in August 2004 for 
additional development.  Subsequent to that remand, the RO 
granted entitlement to service connection for a bilateral 
knee disability, and for fatigue, claimed as an undiagnosed 
illness.  The RO completed development and continued the 
denial on the issues listed on the title page of this appeal.

The issue of entitlement to service connection for a right 
wrist disability is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran's tendonitis of the right elbow is manifested 
by pain on motion, with a full range of motion and no 
tenderness, instability, or laxity and no X-ray evidence of 
arthritis, subluxation or dislocation.

3.  A cervical spine disability was not present in service 
and is not shown t be related to service.

4.  A right shoulder disability was not present in service 
and is not shown to be related to service.

5.  A left ankle disability was not present in service and is 
not shown to be related to service.

6.  A right ankle disability was not present in service and 
is not shown to be related to service.

7.  A left wrist disability was not present in service and is 
not shown to be related to service.

8.  Tension headaches were not present in service and are not 
shown to be related to service.

9.  Levoscoliosis of the lumbar spine was not present in 
service and is not shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for an original disability rating in excess 
of 10 percent for the veteran's tendonitis of the right 
elbow are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 
5003, 5024, 5206, 5207 (2005).

2.  A cervical spine disability was not incurred in or 
aggravated by service  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  A right shoulder disability was not incurred in or 
aggravated by service  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

4.  A left ankle disability was not incurred in or aggravated 
by service  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

5.  A right ankle disability was not incurred in or 
aggravated by service  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

6.  A left wrist disability was not incurred in or aggravated 
by service  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

7.  Tension headaches were not incurred in or aggravated by 
service  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

8.  Levoscoliosis of the lumbar spine was not incurred in or 
aggravated by service  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased evaluation for tendonitis of the right elbow

Service medical records reflect that the veteran injured his 
right elbow in service.  In December 1999 service connection 
was granted for tendonitis of the right elbow and a 10 
percent disability rating was assigned.  The veteran 
appealed, seeking a higher rating.

VA treatment notes do not address the veteran's right elbow 
disability, and instead address mostly his knee disabilities 
and spine.  The private medical records in the file also 
address the knee disabilities primarily.

The veteran was provided a VA examination in March 1999.  The 
veteran complained of pain in his right elbow if he leaned on 
it too much, otherwise no symptoms.  On examination the 
veteran had a full range of motion of his right elbow.  There 
was no swelling or erythema, but there was pain on palpation 
of the right elbow over the medial and lateral epicondyles 
and the olecranon process.  There was no muscle atrophy and 
muscle strength was 5/5.  An X-ray of the right elbow 
revealed a small olecranon spur.  The diagnosis was chronic 
right elbow arthralgia with positive clinical findings of 
chronic tendonitis and clinical radiographic findings of 
olecranon bone spur.

The veteran underwent another VA examination in November 
2004.  The veteran reported no pain at the time of the 
examination but stated that he did experience pain while 
weight lifting.  The veteran did not complain of any 
swelling.  On examination the right elbow had a full range of 
motion without any locking.  There was no tenderness to 
palpation of the radial, capitellar joint, and no impingement 
appreciated.  The radial head was nontender, and the medial 
and lateral epicondyles were nontender.  The triceps 
insertion had minimal insertional pain.  There was no 
evidence of laxity of any ligaments of the right elbow, and 
no neurological deficit.  X-rays of the right elbow showed no 
subluxation or dislocation and the joint space was well 
preserved.  There was no sign of arthritis.  The examiner did 
note flareups while lifting objects that caused pain at 20 
degrees of flexion.  The diagnosis was posterior medial elbow 
strain with possible impingement of synovium.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2005).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, the Board will consider all evidence of 
record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2005).

There is no Diagnostic Code specifically applicable to rating 
tendonitis of the elbow.  The veteran's disability however is 
similar to tenosynovitis of the elbow and, in fact, the most 
recent VA examination indicated possible impingement of 
synovium.  The veteran's primary symptom is pain on use with 
no evidence of neurological impairment.  Therefore, this 
disability is best rated by analogy to tenosynovitis.  Id. 

Diagnostic code 5024 provides that tenosynovitis is to be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5024 (2005).  
Degenerative arthritis will be rated based on limitation of 
motion of the affected part.  38 C.F.R. § 4.71a, DC 5003 
(2005).

Limitation of motion of the elbow is rated under Diagnostic 
Codes 5206 and 5207.  Diagnostic Code 5206 authorizes a 0 
percent rating for flexion limited to 110 degrees, a 10 
percent rating for flexion limited to 100 degrees, and for a 
rating in excess of 10 percent, flexion must be limited to 90 
degrees or less.  38 C.F.R. § 4.71a, DC 5206 (2005).  
Diagnostic Code 5207 authorizes a 10 percent rating for 
extension limited to 45 degrees and requires extension 
limited to 75 degrees or more in order for a rating higher 
than 10 percent to be warranted.  38 C.F.R. § 4.71a, DC 5207 
(2005).  

Complete range of motion of the elbow is from 0 to 145 
degrees flexion.  See 38 C.F.R. § 4.71, Plate I (2005).  
There is no evidence of a compensable limitation of motion of 
the right elbow.  The VA examinations have consistently found 
that there is a full or nearly full range of painless motion 
of the right elbow.  The VA treatment notes do not indicate 
any complaints regarding limitation of motion of the right 
elbow, and the veteran has not complained of any limitation 
of motion of the right elbow.  Based on the above, the Board 
finds that a rating in excess of 10 percent is not warranted 
for tendonitis of the right elbow based on limitation of 
motion.  38 C.F.R. § 4.71a, DC 5003, 5024, 5206, 5207 (2005).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's elbows.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain in his right elbow after lifting weights 
or other extended use.  The veteran has complained of 
difficultly lifting and has pain at 20 degrees of flexion 
when he lifted weights.  The pain is not constant and there 
is no current finding of tenderness.  There is no evidence of 
weakness, lack of endurance, or increased fatigability.  The 
Board finds the veteran does have pain on extended use of his 
right elbow, however, given that the veteran does not have a 
compensable limitation of motion of his right elbow, no 
swelling, no weakness or loss of strength, and no 
neurological disability, it is clear that any functional loss 
present is adequately compensated by the 10 percent rating 
now in effect.  The Board finds that the pain and loss of 
function does not more closely approximate the criteria for a 
higher rating than the current 10 percent.  38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2005), DeLuca, 8 Vet. App. 202.

The Board has examined all other diagnostic codes pertinent 
to the elbow.  There was no evidence of ankylosis of the 
right elbow.  Consequently, Diagnostic Code 5205 is not for 
application.  There is also no evidence impairment of the 
flail joint or any disability or impairment of the ulna or 
radius.  Consequently, Diagnostic Codes 5209, 5210, 5211, and 
5112 are not for application.  There is no evidence of 
impairment of supination or pronation.  Therefore Diagnostic 
Code 5213 does not apply.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating higher than 10 percent for 
tendonitis of the right elbow.

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
mention of a cervical spine disability, a right shoulder 
disability, a right ankle disability, a left wrist 
disability, or a lumbar spine disability.  Service medical 
records do mention a mild left ankle sprain in December 1992 
that resolved without residuals, and headaches in April 1995 
that were associated with sunburn or a virus.  Subsequent 
service medical examinations did not find any disability of 
the left ankle or any disability associated with tension 
headaches.  The veteran's separation examination was normal 
with respect to these disabilities.  

None of the private treatment records or VA treatment records 
suggest any link to service for these disabilities and 
primarily the private medical records relate to the veteran's 
knee disability and the VA treatment notes relate to his 
cervical spine disability.  There is no indication of a link 
to service in the treatment records.  

The Board notes that the veteran submitted statements from 
his wife and a friend who stated that the veteran has taken 
medication and had pain since they have known him.  These 
statements, however, do not establish a link to service for 
these disabilities, especially in light of the absence of any 
service medical records showing treatment for any of these 
disabilities in service.  None of the medical records suggest 
a link to service for the veteran's cervical spine 
disability, right shoulder disability, left ankle disability, 
right ankle disability, left wrist disability, tension 
headaches, or lumbar spine disability.  

The veteran told the VA examiner in March 1999 that he 
injured his ankles while ice skating in service, and that he 
injured his back and right shoulder in service, and that he 
had low back pain at various times in service.  The service 
medical reports do not indicate any injuries to the ankles or 
right shoulder, or any complaints of low back pain, right 
shoulder pain, ankle pain, or any complaint with respect to 
the cervical spine.  With no disability or injury shown in 
service, and no direct link to service suggested in the 
medical records, the Board finds that entitlement to direct 
service connection is not warranted for a cervical spine 
disability, a right shoulder disability, a left ankle 
disability, a right ankle disability, a left wrist 
disability, tension headaches, or levoscoliosis of the lumbar 
spine.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  There is no indication of arthritis or any other 
disability that is subject to presumptive service connection.  

The Board acknowledges the veteran's belief that his 
disabilities are related to service, but as a layperson, the 
veteran is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board also notes that the March 1999 examination 
report suggests a possible link to service for some of the 
veteran's claimed disabilities but the link is based solely 
on the veteran's report of his medical history, 
unsubstantiated by service medical records or other evidence.  
As such, the Board is not bound to accept the medical 
opinion.  See DeSousa v. Gober, 10 Vet. App. 461 (1997); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).



III.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
January 2001, June 2002 and August 2004 that told him what 
was necessary for his claims to be granted.  In addition, by 
virtue of the rating decisions on appeal the statements of 
the case (SOCs), and the Supplemental Statement of the Case 
(SSOC) he was provided with specific information as to why 
his claim seeking an increased rating for his right elbow 
disability and his claims seeking service connection for 
other disabilities were being denied, and of the evidence 
that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's January 2001, June 2002, and August 2004 letters 
notified the appellant of his and VA's respective 


responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the August 2004 letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to tell VA about any other 
evidence that is relevant to his appeal.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the June 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been given VCAA-compliant notice.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided 


after initial RO decision can "essentially cure[] the error 
in the timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  

In light of the content-complying notice that the RO provided 
prior to sending the case to the Board for de novo review, 
the appellant was not prejudiced by the delay in providing 
content-complying notice, because, under these circumstance, 
"the error did not affect the essential fairness of the 
adjudication", Mayfield, supra (holding timing-of-notice 
error nonprejudicial where fairness of adjudication was 
unaffected because appellant was able to participate 
effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private medical records, lay statements, and provided the 
veteran with several VA examinations.  The veteran has not 
indicated that there is any additional evidence available to 
help support his claims.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claims for service connection for a 
cervical spine disability, a right shoulder disability, a 
left ankle disability, a right ankle disability, a left wrist 
disability, tension headaches, and levoscoliosis of the 
lumbar spine because there is no evidence of pertinent 
disability in service or shortly after service.  

The veteran has been diagnosed with these disabilities but 
there is no evidence that the veteran suffered from these 
disabilities while in service.  The veteran's service medical 
records are negative for any mention of any of these 
disabilities with two exceptions.  A treatment note dated in 
December 1992 indicates a mild left ankle sprain but no 
residuals were noted on later examinations.  In addition. A 
treatment note dated in April 1995 indicated the veteran was 
suffering from headaches, but these were felt to be due to 
sunburn or a virus.  There was no evidence of any recurrence 
and headaches were not noted on any later examination.  

The veteran's separation examination is silent with respect 
to a cervical spine disability, a right shoulder disability, 
ankle disabilities, a left wrist disability, tension 
headaches, or a low back disability.  Thus, while there is 
evidence of current treatment for some of these disabilities 
there is no true indication that pertinent disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of 
consistent findings in service, and the lack of any hint of a 
link to service, any opinion relating these disabilities to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2005).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 USCA 5103A(a)(2).  
There is no indication that there is more information or 
medical evidence to be found with respect to the veteran's 
claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  




ORDER

Entitlement to an increased original evaluation for 
tendonitis of the right elbow, currently rated as 10 percent 
disabling, is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for tendonitis of the right 
shoulder is denied

Entitlement to service connection for a left ankle disability 
is denied

Entitlement to service connection for a right ankle 
disability is denied

Entitlement to service connection for a left wrist disability 
is denied

Entitlement to service connection for tension headaches is 
denied

Entitlement to service connection for levoscoliosis of the 
lumbar spine is denied


REMAND

The Board finds that an examination is required to determine 
the diagnosis and etiology of the veteran's right wrist 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Because an examination is needed, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  The RO should schedule the veteran 
for an examination in order to ascertain 
whether the veteran suffers from a right 
wrist disability, and if so, whether or 
not it is related to service.  All 
indicated tests should be conducted, and 
the examiner should review the claims 
folder.  The examiner should specifically 
review the veteran's medical history and 
service medical records that show a right 
wrist sprain in June 1994 and complaints 
of right wrist pain in June 1997 as well 
as the separation examination that shows 
no disability of the right wrist.  If a 
right wrist disability is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's current right wrist 
disability was initially manifested 
during service or was otherwise related 
to such service or any event therein.  A 
complete rationale for any opinion 
offered should be included.

2.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


